Exhibit 3.1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF PATIENT SAFETY TECHNOLOGIES, INC. ARTICLE I NAME The name of the Corporation is Patient Safety Technologies, Inc. ARTICLE II REGISTERED OFFICE AND REGISTERED AGENT The registered office of the Corporation in the State of Delaware is located at Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801. The registered agent of the Corporation at such address is The Corporation Trust Company. ARTICLE III CORPORATE PURPOSE The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. ARTICLE IV CAPITAL STOCK The total number of shares of capital stock that the Corporation shall have authority to issue is one thousand (1,000) shares, which shall be shares of common stock with a par value of $0.01 per share. ARTICLE V RESERVATION OF RIGHT TO AMEND BY-LAWS In furtherance and not in limitation of the powers conferred by statute, the board of directors of the Corporation is expressly authorized to adopt, amend or repeal the By-Laws of the Corporation to the fullest extent permitted by the provisions of the General Corporation Law of the State of Delaware. ARTICLE VI ELECTION OF DIRECTORS The election of directors need not be conducted by written ballot except and to the extent provided in the By-Laws of the Corporation. ARTICLE VII LIMITATION ON LIABILITY To the fullest extent permitted by the General Corporation Law of the State of Delaware as the same exists or may hereafter be amended, no director or officer of the Corporation shall be personally liable to the Corporation or its stockholders for monetary damages for breach of fiduciary duty as a director or officer. No repeal, modification or amendment of the provisions of this Article VII, nor the adoption of any provision of this Certificate of Incorporation or the By-Laws of the Corporation, nor, to the fullest extent permitted by law, any modification of law, shall adversely affect any right or protection of a director or officer of the Corporation existing hereunder in respect of any act or omission occurring prior to the time of such adoption, repeal, modification or amendment. ARTICLE VIII RESERVATION OF RIGHT TO AMEND CERTIFICATE OF INCORPORATION The Corporation reserves the right to amend, alter, restate, change or repeal any provisions contained in this Certificate of Incorporation, and other provisions authorized by the laws of the State of Delaware at the time in force may be added or inserted, in the manner now or hereafter prescribed by law and all the provisions of this Certificate of Incorporation and all rights, preferences, privileges and powers conferred in this Certificate of Incorporation on stockholders, directors, officers or any other persons are subject to the rights reserved in this Article VIII.
